United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3671
                        ___________________________

                                  NanoMech, Inc.,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

                                   Arunya Suresh,

                      lllllllllllllllllllll Defendant - Appellee.
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: September 8, 2014
                             Filed: February 6, 2015
                                 ____________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

COLLOTON, Circuit Judge.

     NanoMech, Inc. sued a former employee, Arunya Suresh, for breach of her
noncompete agreement. The district court1 granted judgment on the pleadings for



      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
Suresh, ruling that the noncompete agreement was unenforceable under Arkansas
law. NanoMech appeals, and we affirm.

                                        I.

       NanoMech, a Delaware corporation with its principal place of business in
Arkansas, researches and develops nanotechnologies. The company specializes in
creating nanotechnology products in the areas of nano-machining, manufacturing,
lubrication, energy, biomedical coatings, and strategic military applications.

      Before NanoMech hired Suresh, she signed a non-disclosure agreement in
which she agreed to protect NanoMech’s interest in any information that was
disclosed to her for the purpose of evaluating a potential employment relationship.
NanoMech then hired Suresh in March 2010. As a condition of her employment,
Suresh signed an employment agreement, which by its terms is governed by Arkansas
law. The agreement contains the following noncompete provision:

      COVENANT NOT TO COMPETE: The Employee agrees that during
      the term of this Agreement, and for two (2) years following termination
      of this Agreement by the Company, with or without cause; or, for a
      period of two (2) years following a termination of this Agreement by the
      Employee, the Employee will not directly or indirectly enter into, be
      employed by or consult in any business which competes with the
      Company.

R. Doc. 12, Ex. A, at 3.

      During her employment with NanoMech, Suresh participated in projects
involving nano-integrated materials and the manufacturing processes for
nanoparticle-based products. Among other things, Suresh researched and developed



                                        -2-
NanoMech’s multi-component lubrication product, nGlide, which is the subject of a
pending U.S. patent application.

       Suresh resigned from NanoMech on May 2, 2012, stating that she was planning
to pursue doctoral studies full-time. In March 2013, however, NanoMech discovered
that Suresh had accepted employment as an Application Chemist with BASF, a
worldwide chemical company that develops engine lubricants.

       In May 2013, NanoMech sued Suresh, alleging breach of her non-disclosure
agreement and breach of her covenant not to compete on the ground that BASF
directly competes with NanoMech and its nGlide technology. The company sought
to enjoin Suresh from employment with BASF for the remainder of the term of the
noncompete and to enjoin her from disclosing any of NanoMech’s confidential
information. NanoMech also sought compensatory damages.

      Suresh answered the complaint, asserting that NanoMech failed to state a
claim. She also counterclaimed for tortious interference with business expectancy.
Six days after she submitted her answer, Suresh moved to dismiss NanoMech’s
complaint pursuant to Rule 12(b)(6) for failure to state a claim. NanoMech opposed
Suresh’s motion to dismiss, arguing both that it was untimely and without merit.

      The district court noted that Suresh’s motion to dismiss for failure to state a
claim was technically untimely under Rule 12(b)(6) because Suresh already had filed
her answer, but in accordance with Rule 12(h)(2), the court construed her motion as
a motion for judgment on the pleadings under Rule 12(c). The court granted Suresh’s
motion, concluding that the noncompete agreement was overbroad and unenforceable
because it lacked a geographic scope and prevented Suresh from working for an
undefined set of NanoMech’s competitors in any capacity. The court also concluded
that NanoMech failed to state sufficient facts to show that Suresh’s breach of the non-
disclosure agreement resulted in damages. After the court issued its order, Suresh

                                         -3-
moved to dismiss her counterclaim against NanoMech. The court dismissed the
counterclaim without prejudice, and that resolution suffices under our precedent to
establish a final decision over which this court has appellate jurisdiction. See Great
Rivers Coop. of Se. Iowa v. Farmland Indus., Inc., 198 F.3d 685, 689 (8th Cir. 1999).

                                         II.

      NanoMech appeals only the district court’s ruling on the enforceability of the
noncompete agreement. NanoMech first argues that the district court erred in
construing Suresh’s motion to dismiss as a motion for judgment on the pleadings.
NanoMech argues that Suresh’s motion was filed too late under Rule 12(b)(6),
because Suresh already had filed her answer, but was premature under Rule 12(c),
because NanoMech had not yet answered Suresh’s counterclaim. As the pleadings
were not yet closed when Suresh filed her motion, NanoMech argues that the district
court erred in converting her motion to dismiss into a motion for judgment on the
pleadings.

       Although NanoMech is technically correct that Rule 12(c) requires all
pleadings to be closed before a motion may be filed, NanoMech did not suffer any
prejudice as a result of the district court’s decision. Suresh moved to dismiss only
NanoMech’s claims, which were closed when Suresh filed her motion. By the time
the district court ruled on Suresh’s motion, NanoMech had answered Suresh’s
counterclaim, which closed the pleadings with respect to all claims. Any error in the
district court’s decision to convert Suresh’s motion to dismiss into a Rule 12(c)
motion for judgment on the pleadings was therefore harmless. Cf. Am. Fed’n of State,
Cnty. and Mun. Emps. v. City of Benton, 513 F.3d 874, 878 (8th Cir. 2008).




                                         -4-
                                         III.

       The more substantial question is whether the district court properly granted
judgment on the pleadings in favor of Suresh. We review a motion for judgment on
the pleadings under the same standard that governs a motion to dismiss under Rule
12(b)(6). McIvor v. Credit Control Servs., Inc., 773 F.3d 909, 912-13 (8th Cir. 2014).
Therefore, we must consider whether NanoMech has pleaded “enough facts to state
a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).

      Covenants not to compete are reviewed on a case-by-case basis in Arkansas,
Bendinger v. Marshalltown Trowell Co., 994 S.W.2d 468, 472 (Ark. 1999), and
reasonableness is “determined under the particular circumstances,” of each case.
Optical Partners, Inc. v. Dang, 381 S.W.3d 46, 54 (Ark. 2011). But this approach
does not mean that judgment on the pleadings is never permissible. A court may
dismiss an action to enforce a noncompete agreement where the facts adduced in the
pleadings show that an evidentiary hearing is not necessary to make the
reasonableness determination. NanoMech was required to allege facts sufficient to
support a claim for relief that is plausible on its face.

       NanoMech argues that the district court erred in holding the noncompete
agreement unreasonable and therefore unenforceable under Arkansas law. A restraint
of trade is reasonable only when it is “no greater than what is reasonably necessary
to secure the interest of the party protected by the contract and is not so broad as to
be injurious to the public interest.” Optical Partners, 381 S.W.3d at 53. In general,
a noncompete agreement must meet three requirements to be enforceable under
Arkansas law: “(1) the [employer] must have a valid interest to protect; (2) the
geographical restriction must not be overly broad; and (3) a reasonable time limit
must be imposed.” Duffner v. Alberty, 718 S.W.2d 111, 112 (Ark. Ct. App. 1986) (en
banc). The district court held that Suresh’s noncompete was overbroad, and thus

                                         -5-
unenforceable, because it lacked a geographic restriction and failed to define what
activities Suresh was prohibited from performing for NanoMech’s competitors.

       NanoMech asserts that the success of its research, development, and
commercialization depends on its ability to protect the confidentiality of its
proprietary information. The company argues that during Suresh’s employment with
NanoMech, she had broad access to the company’s trade secrets, including its
chemical formulas, manufacturing processes, and business strategies. NanoMech
thus contends that a broad covenant not to compete is reasonable because there is a
risk that Suresh would disclose trade secrets if she were permitted to work for a
competing nanotechnology company.

       While it is true that trade secrets warrant increased protection under Arkansas
law, Orkin Exterminating Co. of Ark. v. Murrell, 206 S.W.2d 185, 189-90 (Ark.
1947), a noncompete agreement that protects trade secrets will not be enforced if it
is overbroad. Mercy Health Sys. of Nw. Ark., Inc. v. Bicak, 383 S.W.3d 869, 874-75
(Ark. Ct. App. 2011). Suresh’s agreement contains no geographic limitation and
imposes no restrictions on the activities Suresh is prohibited from performing for
other nanotechnology companies. Under the plain language of the agreement, Suresh
would be prohibited from working for any company that is a competitor of
NanoMech, in any capacity, anywhere in the world. Even though NanoMech’s
proprietary interests warrant protection, the leading Arkansas authorities suggest that
Suresh’s noncompete agreement unduly infringes on her ability to pursue work in her
chosen field, and is therefore overbroad.

       NanoMech contends that a lack of a geographic restriction in a noncompete
agreement is not fatal under Arkansas law. It directs our attention to Girard v.
Rebsamen Ins. Co., 685 S.W.2d 526 (Ark. Ct. App. 1985), and Freeman v. Brown
Hiller, Inc., 281 S.W.3d 749 (Ark. Ct. App. 2008), where the Arkansas Court of
Appeals upheld noncompete agreements that contained no geographic limitation. In

                                         -6-
both cases, however, the agreements narrowly circumscribed the prohibitions on the
employees. The employees were permitted to engage in the same business as their
former employers, in any geographic location, but they were prohibited from
soliciting any customers with whom they had contact while working for their former
employers. Freeman, 281 S.W.3d at 752, 755-56; Girard, 685 S.W.2d at 527, 529-
30. In Girard, the noncompete still permitted the employee “to solicit and accept
business from 95% of the overall insurance market.” Girard, 685 S.W.2d at 529.
The employee in Girard was therefore free to pursue his trade in any area of the
country, provided he did not solicit former clients. See HRR Ark., Inc. v. River City
Contractors, Inc., 87 S.W.3d 232, 239 (Ark. 2002).

       Suresh’s noncompete agreement is more analogous to the agreement at issue
in Bendinger, 994 S.W.2d at 471-73, where the Arkansas court held unenforceable
a noncompete agreement between a trowel company and its former employee because
the agreement failed to provide a geographic limitation. The Bendinger court
distinguished Girard and concluded that without a geographic limitation, the
noncompete lacked any “inherent limitation” that functioned like the customer-
specific restriction in Girard. Id. at 473. Suresh’s noncompete agreement also is not
customer-specific, so without a geographic scope to limit its application, the Arkansas
courts are likely to deem the agreement overbroad.

       NanoMech argues that an unlimited geographic scope is reasonable in this case
because the company engages in global business and competes with nanotechnology
companies around the world. The Third Circuit in Victaulic Co. v. Tieman, 499 F.3d
227 (3rd Cir. 2007), observed that “[i]n this Information Age, a per se rule against
broad geographic restrictions would seem hopelessly antiquated,” id. at 237, and
NanoMech advances a similar theme here. But even assuming that the Arkansas
court would accept a worldwide geographic scope as reasonable in this context, cf.
Bendinger, 994 S.W.2d at 472 (citing cases suggesting that “where a company is
actually engaged in nation-wide activities, nation-wide protection would appear to

                                         -7-
be reasonable and proper”), Suresh’s agreement is still overbroad because this
agreement—unlike those approved in Girard and Freeman, see id. at 473
n.4—prohibits her from working in any capacity for any business that competes with
the company. Id. at 473. Under Arkansas law, a noncompete agreement must be
valid as written; a court may not narrow it. Id. As we understand Arkansas law, a
blanket prohibition on Suresh’s ability to seek employment of any kind with an
employer in the nanotechnology industry anywhere in the world is unreasonable and
thus unenforceable.

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                        -8-